TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00720-CV



                           In re Eduardo Rodriguez Hernandez


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: November 2, 2012